DETAILED ACTION
Cyclone Dust Collector, Vacuum Cleaner 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 6195835 B1), hereinafter Song.
Regarding claim 1, Song teaches a cyclone dust collector (cyclone dust collecting device 10, figure 1), the cyclone dust collector
comprising: a suction duct (extension pipe 3’, figure 4) configured to suction air in a first direction and provided with an air suction passage (figure 7) formed therein; a
cyclone chamber (cyclone body 20, figure 4) configured to separate dust from air introduced through the suction duct by turning the air, and provided with a grille (dirt separating grill 50, figure 1)
rotatably formed therein; a dust collection chamber (dirt collecting tub 30, figure 5)  configured to collect the dust separated from the air in the cyclone chamber in a
second direction opposite to the first direction; and a protruding rib (curve rib 22 a, figure 5) arranged on an inner wall of the cyclone chamber facing the grille
in a rotating axis direction of the grille, the inner wall being a solid inner wall at a top of an outer casing ( of the cyclone dust collector
chamber and placed above the grill (see figure 5).
(extension pipe 3’, figure 4) and the dust collection chamber (dirt collecting tub 30, figure 5) are arranged at one side of the cyclone chamber (cyclone body 20, figure 4), to be adjacent to each other (see figure 5).
Regarding claim 3, Song teaches the suction duct and the dust collection chamber are arranged in parallel with each other (see figure4).
Regarding claim 4, Song teaches an inner casing (upper body unit 22, figures 3 and 5) configured to define the air suction passage and the cyclone chamber; and the outer casing, the outer casing (lower body unit 21, figures 3 and 5) being coupled to the inner casing to define the dust collection chamber (dirt collecting tub 30, figure 5).
Regarding claim 5, Song teaches the inner casing and the outer casing are detachably coupled to each other (see figure 3; col 6 lines 61-62)
Regarding claim 6, Song teaches a cyclone body configured to define the cyclone chamber (cyclone body 20, figure 4), and wherein the cyclone body comprises: a dust discharge port (first connecting tube 11, figure 5 and 8) through which dust separated from air is discharged to the dust collection chamber, and a guide (grill guide unit 51, figures 3 and 5) configured to define the dust discharge port and extending from the cyclone body into the dust collection chamber.
Regarding claim 7, Song teaches at least one portion of the guide (grill guide unit 51, figures 3 and 5) has a curved surface.
(grill guide unit 51, figures 3 and 5) including a first position  located upstream in a direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber; and a second portion (dirt blocking plate 60, figure 5) including a second position located downstream in the direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber, and connected to the first portion while having a curvature (col 8 lines 42-60, figures 3 and 5).
Regarding claim 9, Song teaches a first wall facing the suction duct (extension pipe 3, figure 7) and a second wall connected to the first wall, and wherein one end of the first portion directed to the second wall is spaced apart from the second wall (see figures 5 and 7).
Regarding claim 13, Song teaches the protruding rib (curve rib 22 a, figure 5) is adjacent to the dust collection chamber (dirt collecting tub 30, figure 5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 6195835 B1) in view Cho et al. (US 20170188769 A1).
Regarding claim 11 Song teaches all the elements stated above except a rotating body on which the grille is rotatably mounted; a case in which the rotating body is rotatably received; and a first fan in a center of the rotating body, wherein the rotating body forms a first airflow path for a first airflow between a plurality of openings in the grille and an outflow pipe.
Cho teaches a rotating body (grill mounting part 635, figure 7) on which the grille (grill 63, figure 7) is rotatably mounted; a case (grill case 61, figure 7) in which the rotating body is rotatably received; and a first fan (fan 625, figure 7) in a center of the rotating body, wherein the rotating body forms a first airflow path (para 0100-0102) for a first airflow between a plurality of openings in the grille and an outflow pipe (para 0064).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Song’s grill assembly to include the 
	Regarding claim 12, Choi as modified in claim 11 teaches a second fan (second fan 626, figure 7; para 0101) formed at an outside of the rotating body, the second fan generating a second airflow, the second airflow in an opposite direction of the first airflow.
	Response to Arguments
Applicant's arguments filed pages 5-11 filed 11-30-2021, with respect to the rejection of claim 1 and their dependent claims have been fully considered but are moot because the new ground rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/             Examiner, Art Unit 3723   

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723